                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

CHRISTOPHER MILLER                                                         PLAINTIFF

V.                        CASE NO. 3:19-CV-328-BSM

KEVIN MOLDER, et al.                                                    DEFENDANTS


                                        JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 30th day of March, 2020.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
